DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 12, 14-16, 18-20, 1, 6, 9, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda et al., US PGPUB No. 20160034039 A1, hereinafter Maeda.

Regarding claim 12, Maeda discloses a system for remotely controlling a physical controlled device in a physical user space using a virtual control in a mixed reality environment (Maeda; a system [¶ 0100 and ¶ 0111-0112], as illustrated within Fig. 5 and Fig. 6, for remotely controlling a real object (i.e. physical controlled device) in a real (i.e. physical user) space using a virtual menu/control in a mixed reality environment [¶ 0094-0095, ¶ 0122-0123, and ¶ 0153-0155]; wherein, a mixed reality environment corresponds to a mixing of real and virtual data [¶ 0091, ¶ 0094-0095, and ¶ 0172], as illustrated within Fig. 2), the system comprising:
one or more hardware processors (Maeda; the system, as addressed above, comprises one or more hardware processors [¶ 0100 and ¶ 0111-0112], as illustrated within Fig. 5); 
a rendering engine executed by the one or more hardware processors and configured to position the virtual control associated with the physical controlled device within a visual user space presented by a remote control device within a field of view of a user (Maeda; a rendering engine executed by the one or more hardware processors [¶ 0111-0112, ¶ 0121, and ¶ 0126] and configured to position the virtual menu/control associated with the real object (i.e. physical controlled device, appliance) within a visual user space presented by an information processing apparatus (i.e. remote control device) within a FOV of a user [¶ 0094-0095 and ¶ 0137-0138], as illustrated within Fig. 2; moreover, information processing apparatus (i.e. remote control device)  corresponding to a HMD [¶ 0091]; and moreover, reference positioning of a real object [¶ 0134-0136]); 
a user interface controller executed by the one or more hardware processors and configured to detect a first user activation of the virtual control within the visual user space displayed by the remote control device (Maeda; a UI controller executed by the one or more hardware processors [¶ 0111-0112, ¶ 0121, and ¶ 0126] and configured to detect a user input (i.e.1st user activation) of the virtual control within the visual user space displayed by the information processing apparatus (i.e. remote control device) [¶ 0094-0095 and ¶ 0153-0155], as illustrated within Fig. 2; moreover, input/sensor information [¶ 0103-0104] and gesture recognition [¶ 0117 and ¶ 0120]); 
a remote control engine executed by the one or more hardware processors and configured to generate a remote control instruction representing the first user activation of the virtual control (Maeda; a remote control engine executed by the one or more hardware processors [¶ 0111-0112, ¶ 0121-0122, and ¶ 0126] and configured to generate one or more gesture(s) (i.e. remote control instruction) representing the user input (i.e. 1st user activation) of the virtual control [¶ 0094-0095 and ¶ 0153-0155], as illustrated within Fig. 2; wherein, user input/control via a virtual operation corresponds to a gesture [¶ 0122-0125]; moreover, remote operation interface [¶ 0109], input/sensor information [¶ 0103-0104], and gesture recognition [¶ 0117 and ¶ 0120]), the remote control instruction being supported by the physical controlled device to perform the first user activation on the physical Maeda; the gesture(s) (i.e. remote control instruction) being supported by the real object (i.e. physical controlled device, appliance) to perform the user input (i.e. 1st user activation) on the real object (i.e. physical controlled device, appliance) [¶ 0094-0095 and ¶ 0153-0155]; moreover, operational control [¶ 0122-0124]); and 
a communications interface configured to transmit the remote control instruction from the remote control device to the physical controlled device, responsive to detecting the first user activation (Maeda; a communications interface configured to transmit [¶ 0106 and ¶ 109] the gesture(s) (i.e. remote control instruction) from the information processing apparatus (i.e. remote control device) to the real object (i.e. physical controlled device, appliance) [¶ 0171-0173] in response to detecting the user input (i.e. 1st user activation) [¶ 0094-0095 and ¶ 0153-0155]; moreover, detection of input/sensor information [¶ 0103-0104]). 

Regarding claim 14, Maeda further discloses the system of claim 12, wherein the user interface controller is further configured to display a second virtual control associated with the physical controlled device within the visual user space displayed by the remote control device and viewable within the field of view of the user, responsive to detecting the first user activation (Maeda; the UI controller, as addressed within the parent claim(s), is further configured to display a 2nd virtual menu/control associated with the real object (i.e. physical controlled device, appliance) within the visual user space displayed by the information processing apparatus (i.e. remote control device) and viewable within the FOV of the user in response to detecting the user input (i.e. 1st user activation) [¶ 0153-0155], as illustrated within Fig. 21; moreover, detection of input/sensor information [¶ 0103-0104]), and to detect a second user activation of the second virtual control within the visual user space displayed by the remote control device and viewable within the field of view of the user, responsive to displaying the second virtual control (Maeda; to implicitly detect another user input (i.e. 2nd user activation) of the 2nd virtual menu/control within the visual user space displayed by the information processing apparatus (i.e. remote control device) and viewable within the FOV of the user [¶ 0094-0095 and ¶ 0153-0155]; moreover, detection of input/sensor information [¶ 0103-0104]).

Regarding claim 15, the rejection of claim 15 is addressed within the rejection of claim 12, due to the similarities claim 15 and claim 12 share, therefore refer to the rejection of claim 12 regarding the rejection of claim 15; however, the subject matter/limitations not addressed by claim 12 is/are addressed below.
Maeda discloses one or more tangible processor-readable storage media of a tangible article of manufacture encoding processor-executable instructions for executing on an electronic computing device a process of remotely controlling a physical controlled device in a physical user space using a virtual control in a mixed reality environment (Maeda; one or more tangible processor-readable storage media of a tangible article of manufacture encoding processor-executable instructions for executing on an electronic computing device a process [¶ 0011, ¶ 0105, ¶ 0111, and ¶ 0181] of remotely controlling a real object (i.e. physical controlled device, appliance) in a physical user space using a virtual menu/control in a mixed reality environment [¶ 0094-0095, ¶ 0122-0123, and ¶ 0153-0155]; wherein, a mixed reality environment corresponds to a mixing of real and virtual data [¶ 0091, ¶ 0094-0095, and ¶ 0172], as illustrated within Fig. 2).
(further refer to the rejection of claim 12)

Regarding claim 16, Maeda further discloses the one or more tangible processor-readable storage media of claim 15, wherein the associating operation (Maeda; the associating operation [¶ 0094-0095 and ¶ 0134-0136]; moreover, operational control [¶ 0122-0124] in relation with gesturing [¶ 0126]) comprises: 
positioning, by the remote control device, the virtual control associated with the physical controlled device within a visual user space presented by the remote control device within a field of view of a user (Maeda; the associating operation, as addressed above, comprises positioning the virtual menu/control associated with the real object (i.e. physical controlled device, appliance) within a visual user space presented by the information processing apparatus (i.e. remote control device) within a FOV of a user by the information processing apparatus (i.e. remote control device) [¶ 0134 and ¶ 0137-0138], as illustrated within Figs. 10-11).  

Regarding claim 18, Maeda further discloses the one or more tangible processor-readable storage media of claim 16, wherein the positioning operation (Maeda; associating/positioning operation, as addressed within the parent claim(s)) comprises: 
Maeda; associating/positioning operation, as addressed above, comprises displaying the virtual menu/control in a visual proximity of the real object (i.e. physical controlled device, appliance) within the visual user space [¶ 0094-0095 and ¶ 0153-0155], as illustrated within Fig. 2; moreover, reference position of a real object [¶ 0134-0136] and reference positioning of a virtual object [¶ 0137-0138], as illustrated within Figs. 10-11).  

Regarding claim 19, Maeda further discloses the one or more tangible processor-readable storage media of claim 16, wherein the positioning operation (Maeda; associating/positioning operation, as addressed within the parent claim(s)) comprises: 
positioning the virtual control to at least predominately overlap the physical controlled device within the visual user space (Maeda; associating/positioning operation, as addressed above, comprises positioning the virtual menu/control to at least (subjectively) predominately overlap the real object (i.e. physical controlled device, appliance) within the visual user space [¶ 0094-0095, ¶ 0137-0138, and  ¶ 0195]; moreover, menu/indication superimposed (subjectively in a predominately overlapping manner) within the real object FOV [¶ 0153-0155], as illustrated within Figs. 20-21).  

Regarding claim 20, Maeda further discloses the one or more tangible processor-readable storage media of claim 16, wherein the process further comprises:
Maeda; displaying a 2nd virtual menu/control associated with the real object (i.e. physical controlled device, appliance) within the visual user space displayed by the remote control device and viewable within the field of view of the user by the information processing apparatus (i.e. remote control device) in response to detecting the user input (i.e. 1st user activation) [¶ 0153-0155], as illustrated within Fig. 21; moreover, detection of input/sensor information [¶ 0103-0104]); and 
detecting, by the remote control device, a second user activation of the second virtual control within the visual user space displayed by the remote control device and viewable within the field of view of the user, responsive to displaying the second virtual control (Maeda; implicitly detecting another user input (i.e. 2nd user activation) of the 2nd virtual menu/control within the visual user space displayed by the information processing apparatus (i.e. remote control device) and viewable within the FOV of the user by the information processing apparatus (i.e. remote control device) in response to displaying the 2nd virtual menu/control [¶ 0094-0095 and ¶ 0153-0155], as illustrated within Fig. 21; moreover, detection of input/sensor information [¶ 0103-0104]), wherein the generating operation and the transmitting operation are responsive to detecting the second user activation (Maeda; the generating operation and the transmitting operation, as addressed within the parent claim(s), are implicitly responsive to detecting the another user input (i.e. 2nd user activation) [¶ 0094-0095 and ¶ 0153-0155]; moreover, operational control [¶ 0122-0124]).  

Regarding claim 1, the rejection of claim 1 is addressed within the rejection of claim 12, due to the similarities claim 1 and claim 12 share, therefore refer to the rejection of claim 12 regarding the rejection of claim 1.


Regarding claim 3, Maeda further discloses the method of claim 2, wherein the virtual control object is obtained by the remote control device from the physical controlled device (Maeda; the virtual menu/control object is obtained by the information processing apparatus (i.e. remote control device) from the real object (i.e. physical controlled device, appliance) [¶ 0134-0138], as illustrated within Figs. 10-11; moreover, related information to a real object [¶ 0094-095 and ¶ 0153-0155], as illustrated within Fig. 2).  

Regarding claim 4, Maeda further discloses the method of claim 2, wherein the virtual control object is obtained by the remote control device from a virtual control library based on information provided by the physical controlled device (Maeda; the virtual menu/control object is obtained by the information processing apparatus (i.e. remote control device) from a database (i.e. virtual control library) based on information provided by the real object (i.e. physical controlled device, appliance) [¶ 0119-0120]; moreover, operational control [¶ 121-0124]).  

Regarding claim 5, Maeda further discloses the method of claim 2, wherein the virtual control object is obtained by the remote control device from a virtual control library based on pattern recognition performed by the remote control device on the physical controlled device (Maeda; the virtual menu/control object is obtained by the information processing apparatus (i.e. remote control device)  from a database (i.e. virtual control library) based on pattern recognition performed by the remote control device on the physical controlled device [¶ 0119-0120 and ¶ 0153-0155]; moreover, operational control [¶ 121-0124]).  

Regarding claim 6, the rejection of claim 6 is addressed within the rejection of claim 16, due to the similarities claim 6 and claim 16 share, therefore refer to the rejection of claim 16 regarding the rejection of claim 6.

Regarding claim 9, the rejection of claim 9 is addressed within the rejection of claim 19, due to the similarities claim 9 and claim 19 share, therefore refer to the rejection of claim 19 regarding the rejection of claim 9.
 
Regarding claim 10, the rejection of claim 10 is addressed within the rejection of claim 20, due to the similarities claim 10 and claim 20 share, therefore refer to the rejection of claim 20 regarding the rejection of claim 10.

Regarding claim 11, Maeda further discloses the method of claim 1, wherein the remote control device is a head mounted display device (Maeda; the information processing apparatus (i.e. remote control device) is a HMD device [¶ 0091 and ¶ 0100]).  





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 13, 17, 2, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda as applied to claim 12, 16, and 1 and further in view of Spivack, US PGPUB No. 20210026441 A1, hereinafter Spivack.

	
Regarding claim 13, Maeda further discloses the system of claim 12, wherein the communications interface (Maeda; the communications interface [¶ 0106 and ¶ 109]).

However, Spivack teaches the communications interface is further configured to receive a localizable beacon transmitted from the physical controlled device (Spivack; the communications interface is further configured to receive a localizable beacon (i.e. Wi-Fi, Bluetooth) transmitted from the real object (i.e. physical controlled device, appliance) [¶ 0082-0084]; wherein, physical devices [¶ 0067-0069] is able to establish a connection [¶ 0070], in relation with control object or content placement to a virtual space that is associated with a physical space [¶ 0037]), and further comprising: 
a virtual control management engine executed by the one or more hardware processors and configured to obtain a virtual control object for the virtual control associated with the physical controlled device and to execute the virtual control object using one or more processors of the remote control device, prior to positioning the virtual control (Spivack; a virtual control management engine executed by the one or more hardware processors [¶ 0133-0134, ¶ 0144-0145, and ¶ 0147]; as illustrated within Figs. 4A-B and configured to obtain a virtual menu/control object for the virtual menu/control associated with the real object (i.e. physical controlled device, appliance) and to execute the virtual menu/control object using one or more processors of the real object (i.e. physical controlled device, appliance) [¶ 0070, ¶ 0100, and ¶ 0107-0109], prior to positioning the virtual menu/control [¶ 0151-0154], as illustrated within Fig. 5A; moreover, computer operations and processing [¶ 0172-0174]).  
Maeda and Spivack are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a mixed reality effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Maeda, to incorporate the communications interface is further configured to receive a localizable beacon transmitted from the physical controlled device, and further comprising: a virtual control management engine executed by the one or more hardware processors and configured to obtain a virtual control object for the virtual control associated with the physical controlled device and to execute the virtual control object using one or more processors of the remote control device, prior to positioning the virtual control (as taught by Spivack), in order to provide an improved mixed reality environment of virtual and real space that allow for user immersion (Spivack; [¶ 0004]).

Regarding claim 17, Maeda further discloses the one or more tangible processor-readable storage media of claim 16, the process (Maeda; the process [¶ 0100 and ¶ 0111-0112]).

obtaining, at the remote control device, a virtual control object for the virtual control associated with the physical controlled device; and 
executing the virtual control object using one or more processors of the remote control device.  
However, Spivack teaches prior to the positioning operation (Spivack; prior to the positioning operation [¶ 0151-0154], as illustrated within Fig. 5A): 
receiving, at the remote control device, a localizable beacon transmitted from the physical controlled device (Spivack; receiving a localizable beacon transmitted from the physical controlled device at the remote control device [¶ 0082-0084]; wherein, physical devices [¶ 0067-0069] is able to establish a connection [¶ 0070], in relation with control object or content placement to a virtual space that is associated with a physical space [¶ 0037]); 
obtaining, at the remote control device, a virtual control object for the virtual control associated with the physical controlled device (Spivack; obtaining a virtual control object for the virtual control associated with the physical controlled device at the remote control device [¶ 0070, ¶ 0100, and ¶ 0107-0109]); and 
executing the virtual control object using one or more processors of the remote control device (Spivack; executing the virtual control object [¶ 0070, ¶ 0100, and ¶ 0107-0109] using one or more processors of the remote control device [¶ 0133-0134, ¶ 0144-0145, and ¶ 0147]; as illustrated within Figs. 4A-B; moreover, computer operations and processing [¶ 0172-0174]).  

Regarding claim 2, the rejection of claim 2 is addressed within the rejection of claim 17, due to the similarities claim 2 and claim 17 share, therefore refer to the rejection of claim 17 regarding the rejection of claim 2.

Regarding claim 7, the rejection of claim 7 is addressed within the rejection of claim 17, due to the similarities claim 7 and claim 17 share, therefore refer to the rejection of claim 17 regarding the rejection of claim 7.

Regarding claim 8, Maeda further discloses the method of claim 7, wherein the visual proximity is based on a predefined proximity range from an antenna of the physical controlled device within the visual user space (Maeda; the visual proximity is based on a predefined proximity range from an implicit communications (i.e.  antenna) of the real object (i.e. physical controlled device, appliance) within the visual user space [¶ 0137-0138]; moreover, reference position of a real object [¶ 0134-0136] and reference positioning of a virtual object [¶ 0137-0138], as illustrated within Figs. 10-11).  







Conclusion

Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on (571)270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616